Let me join the
representatives who have spoken before me in
congratulating you, Sir, on your unanimous election as
President of the General Assembly at its forty-ninth
session. You represent a country, Côte d’Ivoire, which
has played and continues to play an active role in the
framework of the Organization of African Unity (OAU)
and in the United Nations. You bring to the presidency
vast experience in the area of international relations as
well as diplomatic skill and acumen, which puts you in
13


good stead to steer the deliberations of the General
Assembly to a successful conclusion. You can count on
my delegation’s unqualified support and cooperation.
I also wish to express my delegation’s sincere
appreciation to your predecessor, His Excellency
Ambassador Samuel Insanally of Guyana, who presided
over the work of the forty-eighth session with great
distinction and rare personal attributes.

Our distinguished Secretary-General, Mr. Boutros
Boutros-Ghali, has continued to provide outstanding
leadership in the discharge of his duties. Zambia is
particularly grateful to the Secretary-General for his
untiring efforts in pursuit of world peace and security,
development and international cooperation.
The past year has been one of mixed blessings on the
international scene, a year of notable achievements and
failures. In the view of Zambia, the most positive
development of the year was the achievement of majority
rule in the Republic of South Africa. My delegation is
really delighted to see in our midst the delegation of a
democratic and non-racial South Africa, led by President
Nelson Mandela. President Mandela was the symbol of the
liberation struggle in South Africa and it is therefore
befitting that he, an icon of the liberation struggle, should
become the first President of a new South Africa.
The return of South Africa to the family of the United
Nations is without a doubt due to the tenacity,
uncompromising commitment and dedication of our
brothers and sisters in South Africa who bore the brunt of
the evil system of apartheid. At the same time, it cannot be
denied that South Africa’s victory over apartheid and its
rejoining the United Nations is a concrete manifestation of
the seminal role played by this Organization.
In order to consolidate the democracy achieved in
South Africa and address the negative social and economic
legacy of apartheid, substantial international assistance is
imperative. In this regard, Zambia endorses the appeal
made by President Nelson Mandela for international support
to South Africa to enable the effective implementation of
its reconstruction and development programme.
A democratic, peaceful and prosperous South Africa
will no doubt have a positive impact on southern Africa and
the African continent as a whole. Indeed, South Africa’s
contribution as a member of the Southern African
Development Community has already begun to be felt and
appreciated. It has, together with Botswana and
Zimbabwe, also played a highly commendable role in the
peaceful resolution of the constitutional problem in
Lesotho. We have every confidence, therefore, that South
Africa will contribute positively to the work of the United
Nations.
Africa has had a few other bright spots. We are
delighted with the peaceful resolution of the territorial
dispute between Chad and the Libyan Arab Jamahiriya.
The positive developments in Burundi towards a peaceful
resolution of the long-standing conflict are commendable.
However, the situation remains volatile. There is
therefore a need to sustain international engagement.
With regard to Angola, it is indeed gratifying that
the talks between the Government of Angola and National
Union for the Total Independence of Angola (UNITA),
which have been taking place in Lusaka, Zambia, for the
past eleven months under the chairmanship of the United
Nations Secretary-General’s Special Representative,
Mr. Alioune Blondin Beye, have made tremendous
progress. We therefore look forward to a successful
conclusion of the talks by the end of October, culminating
in the signing of a peace agreement, by the middle of
November 1994, on the basis of the Bicesse Accords, and
the pertinent resolutions of the Security Council.
In this regard, we take this opportunity to commend
both the Angolan Government and the UNITA delegation
for their seriousness and commitment to the task of
finding a peaceful solution to their country’s fratricidal
war. We also thank the observers to these talks, namely
the United States, the Russian Federation and Portugal.
Sustained international assistance to Angola will be
necessary in the post-agreement era and Zambia will
continue to assist the people of Angola during this period.
In Mozambique, we look forward to the holding of
the first multiparty elections, scheduled to take place on
27 and 28 October. We commend the Mozambican
Government and RENAMO for committing themselves to
the United Nations peace initiative and to the Rome
Agreement. We applaud the role that the United Nations
has played through its peace-keeping efforts and in
helping to prepare the people of Mozambique for the
forthcoming elections. As a gesture of solidarity with the
people of Mozambique, Zambia has made a modest
contribution to the United Nations peace-keeping
operation.
14


In Malawi, we welcome the recent peaceful and
democratic transition to a multiparty system of government.
We endorse the appeal made by President Bakili Muluzi for
international assistance to consolidate democracy and to
assist in the reconstruction of the country. My Government
also commends the technical and advisory services provided
by the Centre for Human Rights of the Secretariat of the
United Nations.
Zambia welcomes the positive trend towards
democratization on the African continent. Why should
Africa democratize? Africa should democratize because it
is our firm belief that democratic systems of government
promote good governance, transparency and accountability
in the administration of public affairs, independence of the
judiciary, and respect for human rights and the rule of law.
These qualities lay a firm basis for peace and stability and
are thus conducive to sustainable development. We would
therefore urge all of our development partners to take
account of all these positive developments in the
formulation of their development policies towards Africa.
They should also endeavour to explain to their taxpayers
the significance of these democratic changes and their
correlation to sustainable development. The electorates of
the North must be made to appreciate that it is in their
enlightened self-interest to support developing countries.
There is now much hope in Africa. Indeed, Africa, in the
long run, holds the promise of a positive and prosperous
future.
In the Middle East, we welcome the positive
developments in Palestine following the agreements and
declarations between the Palestine Liberation Organization
(PLO) and Israel, as well as between Jordan and Israel. It
is our sincere hope that progress can also be achieved in
the negotiations with the Syrian Arab Republic and
Lebanon. International assistance is urgently required for
the reconstruction, rehabilitation and other essential needs
of the Palestinians.
We commend the efforts deployed by the leadership
of the PLO and of Israel, their tenacity and their
determination to work for peace. We also commend the
crucial catalytic roles played by the United States of
America and the Russian Federation as co-sponsors of the
talks. The Kingdom of Norway also deserves our gratitude
for its contribution to the peace talks. The sustained
support and commitment of the Arab League to the peace
process also merit special mention.
On the other hand, negative developments abound in
Africa and elsewhere on the international scene. These
conflict situations continue to defy durable solutions
through dialogue, reconciliation and negotiation, in stark
contrast with the exemplary cases I have just cited.
Thus, in our region, the civil wars in Liberia,
Rwanda, Somalia and the Sudan torment us all because of
our aversion to fratricidal and ethnic violence and the
serious humanitarian crises they have engendered. In this
connection, Zambia also strongly condemns ethnic
violence wherever it occurs, including in Bosnia and
Herzegovina.
We deplore the further deterioration of the situation
in Liberia. We regret the lack of progress towards
disarmament, demobilization and general elections. We
appeal to all the parties to commit themselves to the
Cotonou and Akosombo Peace Agreements. We also
wish to stress the need to maintain the Military Observer
Group of the Economic Community of West African
States (ECOMOG) in Liberia and to provide it with the
requisite logistical support.
As for Rwanda, we and the entire world community
have been deeply shocked by the genocide and the most
dehumanizing spectre of violence in that country,
resulting in one of the worst humanitarian and refugee
crises in the history of mankind. Zambia has expressed
its strong condemnation of the genocide and mindless
violence in Rwanda. We strongly feel that those
responsible for the massacres must be brought to trial
through an international tribunal. Conditions of peace,
security, stability and confidence should be created in
Rwanda in order to facilitate the repatriation of refugees
from overburdened neighbouring countries. We hope that
the new Government will commit itself to carrying out its
declared intention to work for reconciliation, rehabilitation
and reconstruction in Rwanda. Substantial assistance for
humanitarian, rehabilitation and reconstruction purposes
is thus crucial. The neighbouring asylum countries also
need assistance.
The role and efforts of the United Nations
Assistance Mission for Rwanda (UNAMIR) in creating
conditions of stability and security in the country are
crucial. We therefore deeply regret the delay in the
deployment of UNAMIR troops to the level of 5,500 in
accordance with the relevant Security Council resolutions.
In this regard, African countries have been ready and
willing to send sufficient troops. However, the major
constraint has been inadequate logistical support.
15


As a token measure, Zambia has contributed a
peace-keeping contingent of civilian and military personnel
to the UNAMIR operation, thanks to the generous logistical
support, in materiel, from the Netherlands. Furthermore,
the Zambian Peace Corps, a non-governmental organization,
has organized activities to raise funds to purchase
medicines, food and other humanitarian requirements for
the displaced people in Rwanda.
We remain concerned by the continuing crisis in
Somalia and by the lack of progress. We note, however,
the genuine efforts being deployed to resolve the crisis.
Notwithstanding the difficulties, we strongly believe that
the continued presence of the United Nations in Somalia is
critical.
In Sudan, the continuing civil war and factional
fighting in the south and the deteriorating human rights
situation nationwide are a cause of serious concern to us in
Zambia. We urge the parties to reach a negotiated
settlement.
As to Haiti, Zambia reaffirms its support for the
efforts of the Organization of American States and the
United Nations to restore democracy and respect for human
rights there, in accordance with the relevant Security
Council resolutions.
With regard to Cuba, we reaffirm our belief that the
time has come for the economic, commercial and financial
embargo against Cuba to be lifted. We hope that our two
friends the United States and Cuba will resolve their
differences peacefully. In this regard, we are encouraged
by the recent dialogue between the two countries.
Zambia attaches great importance to the role of
regional organizations in addressing conflict situations. In
this respect we note with satisfaction the increasingly active
role played by the Organization of African Unity (OAU),
including at regional and subregional levels, to address the
root causes of conflicts and to prevent, manage and resolve
them.
In particular, in June of last year the OAU established
a mechanism for the prevention, management and resolution
of conflicts in order for Africa to deal effectively with
conflict situations on its own. For too long and too often,
Africa has relied on external assistance to resolve its
conflicts. The time has come for Africa to handle these
situations resolutely. Conflicts continue to sap Africa’s
energies, to waste its scarce resources and to retard its
development. They must be eliminated in order to create
an environment conducive to economic and social
development.
Zambia therefore appeals to the international
community to contribute generously to the OAU Fund
established to sustain the Mechanism for Conflict
Prevention, Management and Resolution. International
support is critical to the effective implementation of this
important initiative. It is warranted by the fact that the
United Nations, through the Security Council, exercises
primary responsibility for the maintenance of international
peace and security.
It is now evident that peace and development not
only are interrelated but are indivisible. This has been
brought into prominence by the comprehensive reports of
the Secretary-General entitled "Agenda for Peace" and
"Agenda for Development". Indeed, in a number of
conflict situations poverty and deprivation have been the
underlying causes. There is, therefore, a compelling case
to bring development and related issues to the centre
stage of the United Nations, in order to promote the cause
of peace in its most comprehensive perspective.
We therefore welcome the Secretary-General’s
preliminary report on the "Agenda for Development". My
delegation fully supports the views of the Group of 77 on
this subject, as reflected in its Ministerial Declaration of
30 September 1994. In particular, an Agenda for
Development must be action-oriented and focus on the
economic growth and development of the developing
countries, especially the least developed amongst them.
The Agenda for Development must strengthen the role of
the United Nations in the area of international economic
policy-making and coordination.
Africa is in economic crisis. It continues to face
grave economic difficulties. Africa therefore needs a
favourable international economic environment for the
promotion of investment flows, increased official
development assistance, technological transfer, improved
trade opportunities and better terms of trade. Africa
further needs a viable and comprehensive solution for its
huge debt burden. Such a debt strategy should include
debt cancellation. In this regard, we fully support the
positions of the Group of 77 and the Non-Aligned
Movement.
Zambia welcomes the conclusion of the Uruguay
Round and the Agreement to establish the World Trade
Organization (WTO) with effect from January of next
year. It is our expectation that the World Trade
16


Organization will promote a non-discriminatory and
predictable trading system and protect the rights and
interests of the developing countries.
In view of the increasing economic disparity between
the developed and the developing countries, the WTO will
not start on a level playing field. In this connection, it is
the strong view of my delegation that the implementation
of the Uruguay Round must be monitored constantly to
ensure that the interests of developing countries are
adequately protected. Compensation should be provided to
those developing countries that are facing difficulties,
particularly the least developed.
Let me now address Zambia’s economic and political
situation. On the economic front, we have followed,
resolutely, a credible macro-economic reform programme
whose main objective is to promote growth with stability
based on an equitable allocation of resources. The main
policy thrusts of the programme include strict control of the
money supply and credit, with the aim of keeping inflation
to minimal levels; liberalization of the economy with
greater reliance on market forces; and implementation of
the privatization programme, through which previously
State-owned enterprises are to be turned into private
concerns in order to reduce direct Government participation
in the economy.
Although these measures are expected to yield positive
results in the long run, they have had some short-term
negative effects, such as a drastic reduction in employment
levels in the formal sector, a decline in income level, and
a marked increase in both the level and the intensity of
poverty, especially in the rural areas and among the
vulnerable segments of the population. To cushion the poor
from these adverse effects of economic adjustment, a social
safety net has been created to assist those who lose their
jobs or who are unable to meet their basic needs or obtain
social services. It is going to be a long haul, but the
Zambian Government is determined to rise above these
challenges.
I should be remiss if I did not express gratitude to all
our development partners for the economic, financial and
technical support rendered to our country. The support
provided Zambia by our development partners will serve to
underpin our structural adjustment programme, to which our
Government remains committed. More importantly, such
assistance will help to consolidate our democratization
process, which we initiated in 1991 with the reintroduction
of plural politics. In this regard, my delegation is pleased
to assure the international community that Zambia’s
democratization process remains firmly on course.
There is a strong connection between the plan of
action adopted at the Cairo Conference on Population, the
World Summit for Social Development, to be held in
Copenhagen early next year, and the World Conference
on Women, to be held in Beijing, next September. The
World Summit on Social Development will be an
opportunity for the international community to renew its
commitment and political will to effectively address a
number of social and economic problems.
The contribution made by women to development
efforts is very clear, although it is often underestimated.
We therefore look forward to Beijing’s programme of
action, which we trust will ensure the full and equal
participation of women at all levels of human activity.
With regard to the environment, the international
community is faced with the major challenge of giving
practical effect to the concept of sustainable development
as reflected in Agenda 21. To do this, effective
international cooperation is vital. In particular, practical
steps must be taken to provide access to appropriate
technologies and to mobilize new and additional financial
resources for the countries in need: the developing
countries. My delegation therefore calls on the developed
countries to fulfil the solemn commitments undertaken at
the Rio Earth Summit. At the same time, the task at hand
is global and must thus be shared globally. It involves
individuals, community groups, non-governmental
organizations, Governments and financial institutions. In
the language of the Earth Summit, "common but
differentiated responsibilities" (A/CONF.151/26 (Vol. I)
Principle 7) is now imperative.
Zambia attaches high priority to environmental
issues. As a reflection of our commitment, we have
formulated a National Environmental Action Plan aimed
at integrating environmental concerns into our
socio-economic development plans. We have taken
deliberate measures to increase the level of public
awareness of environmental issues, particularly through
the active involvement of non-governmental organizations
and community groups.
My Government is firmly committed to the
promotion and protection of human rights and
fundamental freedoms. We believe that it is the duty and
responsibility of all Governments to do so, regardless of
their political, economic or cultural systems.
17


In the aftermath of the Vienna World Conference on
Human Rights, we should work to implement its important
recommendations. Accordingly, my delegation will support
genuine efforts in this direction during the current session.
My delegation welcomes the establishment of the Office of
the High Commissioner for Human Rights and the
appointment of Mr. José Ayala Lasso to this high office.
Mr. Lasso has already proven his suitability for the
appointment, and we commend his important initiatives
concerning human rights situations in Africa and elsewhere.
My delegation also supports the strengthening of the United
Nations Centre for Human Rights in Geneva.
My Government has also established a Human Rights
Commission, which is responsible for investigating alleged
human rights violations in Zambia, including those
committed prior to the reintroduction of plural politics in
1991. In the spirit of our policy of transparency, the
Government will publish the Commission’s findings in a
report to be made available to the general public. Zambia
is thus firmly committed to the Universal Declaration of
Human Rights and to other relevant international covenants
and instruments.
In the area of disarmament and arms control, my
delegation strongly supports efforts to accelerate the
elimination of nuclear weapons and to conclude a
comprehensive test-ban treaty. We also fully support the
review and extension of the Non-Proliferation Treaty
(NPT), which is scheduled to take place next year.
However, we share the view that any extension of the NPT
should be linked to progress on nuclear disarmament and to
the conclusion of a comprehensive test-ban treaty.
Zambia welcomes the significant progress achieved in
the Geneva negotiations on a comprehensive test-ban treaty.
We further support the case for a convention on
conventional weapons and welcome the introduction of the
United Nations Register of Conventional Arms with a view
to promoting transparency and confidence-building.
Zambia welcomes the successful conclusion during the
forty-eighth session of the General Assembly, of the
agreement relating to the implementation of part XI of the
United Nations Convention on the Law of the Sea, which
opened the way for the universal acceptance of the
Convention and its provisions.
Let me now turn to the United Nations itself. As we
meet in this session on the threshold of the fiftieth
anniversary of the founding of the United Nations, we have
to recognize that the fundamental meaning of the United
Nations Charter has remained unchanged; that the United
Nations has undergone periods of both triumph and
disillusionment; that the United Nations is still an
international organization for the people as well as of the
people and it is therefore supposed to be a democratic
institution. It is now time to reflect on a United Nations
that will serve mankind for another 50 years after 1995.
It will have to be a new United Nations, one which will
suit the exigencies of the twenty-first century. It will be
necessary to sharpen the mechanisms that were
established to give effect to the declared principles and
purposes of the Charter. It is only by going through this
metamorphosis that our Organization will be able to adapt
to a changed and changing environment, to new demands,
new opportunities and new challenges.
In this connection, my delegation is of the
considered view that expansion of the membership of the
Security Council is extremely important. Regions of the
world, such as Africa, that are not represented at the level
of permanent membership should be so represented. It
will, therefore, be incumbent upon those regions to agree
on which country or countries should represent them as
permanent members.
Apart from dealing with the Security Council, we
must fashion the United Nations in such a way as to
accord a central role to issues of the development of the
developing countries. The Economic and Social Council
should therefore be attuned to meeting this challenge. We
would like to see a stronger Economic and Social Council
with a mandate adequate to coordinate the policies of all
development programmes and activities, as well as the
activities of the specialized agencies, including the
Bretton Woods institutions, for the promotion of sustained
economic growth and development.
We now live in a world in which there has been a
major recasting of international relations ranging from
political to economic, environmental to humanitarian
issues. In this new atmosphere, the United Nations is the
linchpin of our collective security, the repository of our
hope for progress and prosperity. In this atmosphere, the
United Nations has no greater contribution to make in the
service of its ideals than to help the world find its way
from the era of fear from which we are emerging into a
time of hope and progress for all mankind.
We wish this great creation more success for the
betterment of the entire world.
